Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 17, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  153300 (25)                                                                                                         Justices




  DEMAREO JAMINE ALLEN,

                Plaintiff-Appellant,

  v                                                                 SC: 153300
                                                                    COA: 330153
  KINROSS CORRECTIONAL FACILITY
  WARDEN,

             Defendant-Appellee.
  ___________________________________

          On order of the Chief Justice, plaintiff’s motion for reconsideration of the order of
  April 19, 2016 is granted. Plaintiff, having paid an initial partial filing fee of $21.00,
  shall make monthly payments to the Department of Corrections in an amount of 50
  percent of the deposits made to plaintiff’s account until the payments equal the balance
  due of $354.00. This amount shall then be remitted to this Court.
          Pursuant to MCL 600.2963(8) plaintiff shall not file further appeals in civil actions
  in this Court until the entry fee in this case is paid in full.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 17, 2016
          jam
                                                                               Clerk